DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rear wall, a bottom wall, a front wall, a first end wall and a second end wall” in claim 1 lines 2-3, “the first end wall and second end wall” in claim 22 in lines 2-3 and “first and second portion” in claim 22   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21, 22-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first portion hinged to the rear panel" in line 6.  There is insufficient antecedent basis for this limitation in the claim, there is no mention of “the rear panel” prior to this limitation. Furthermore, it is unclear what are the “front wall, a first end wall and second end wall” in lines 2-3 since they are not shown in the drawings and the description of the drawings do not offer any explanation of where those walls are or if those walls are same as “front panel, the closure tabs 26a and 26b.”  For purpose of examination the limitation will be read as “a first portion hinged to the rear wall” and the front wall, a first end wall and a second end wall will be read as “a tubular roll storage container defined by a rear wall, a bottom wall, a front panel, a first minor flap and second minor flap.” Claims 2-21, which depend on claim 1, are similarly rejected. 
As mentioned above, the first end wall and second end wall will be read as the “a first minor flap and second minor flap”, all the instances where the limitation first and second end wall are claimed will be interpreted as “a first minor flap and second minor flap.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2,13-14,22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Gerulski (US20040065575A1).


a tubular roll storage container defined by a rear wall, a bottom wall, a front panel, a first minor flap and second minor flap(see annotated Fig.5 below (A)  of the foldable blank 94 ); 
a closure that is hinged to the rear wall, the closure comprising a top panel and a lid panel hinged thereto (Fig.2 shows the lid 24 that hinged to the rear wall 38 and the closure 24 is comprising the top panel and lid panel hinged thereto as seen in the annotated blank in fig.5 below (A); lid 24 is comprised of element 46 and 44 as seen in fig.2 when in assembled position); and 
at least a first retaining device comprising (annotated fig. 5 (A) below shows false wall 62): a first portion hinged to the rear wall; and a second portion hinged to the first minor tab, said first and second portions being affixed together (see annotated fig. 5 (A) below and fig.2 when blank is assembled where wall 62 is hinged with respect to bottom wall 34 and fig. 4 shows edge 70 being hinged to the second portion of the minor tab and both first and second portions are affixed together in fig. 5)
Annotated fig.5 of Gerulski (A)

    PNG
    media_image1.png
    670
    1069
    media_image1.png
    Greyscale



Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Gerulski further teaches wherein the carton is a folded paperboard carton (“In the preferred embodiment, the base 22 and lid 24 are manufactured from an integral piece of material such as paperboard, chipboard, cardboard, corrugated board, micro-fluted board, or the like…”0022, Gerulski; Gerulski also mentions that it is well known in the art “Cartons for the storage and dispersal of rolls of wound flexible film are well-known. Such cartons are typically manufactured from paperboard material”-0003)



Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Gerulski further teaches the second retaining device comprising(annotated fig. 5 below shows false wall 62): a first portion hinged to the rear wall; and a second portion hinged to the second minor tab, said first and second portions being affixed together(see annotated fig. 5 above and fig.2, since the two sides are mirrored they have the same components, when blank is assembled where wall 62 is hinged with respect to bottom wall 34 and fig. 4 shows edge 70 being hinged to the second portion of the minor tab and both first and second portions are affixed together in fig. 5)
Regarding claim 21, the references as applied to claim 1 above discloses all the limitations substantially claimed. Gerulski further teaches a blank for forming the carton according to claim 1 (Fig. 5 shows the blank 94 used to form the carton). 
	
Regarding claim 22, as best understood based on 35 U.S.C. 112(b) issue identified above, Gerulski teaches a foldable paperboard blank for forming a folded paperboard carton for storing and dispensing a rolled web of material, the blank comprising (Fig. 1 shows a fil dispense 20 for storing and dispensing a web material 32): 
a rear wall panel, a bottom wall panel, a front wall panel(Fig. 5 shows back wall 38, front wall 36 and bottom wall 34), flaps for forming a first end wall and flaps for forming a second end 
panels for forming a closure comprising: a top panel; and a lid panel, the lid panel being connected to the top panel along a fold line(see annotated fig.5 (B) below); and 
components for forming at least a first retaining device, said components comprising: a first portion hinged to the rear panel; and second portion hinged to first minor flap forming first end wall, the first and second portions for being affixed together (see annotated fig. 5 of Gerulski above for the first and second portion being hinged where 62 is the first retaining element), wherein said first portion of said first retaining device is provided by a first retention tab that is formed from material that would otherwise have formed part of the top panel(since the entire blank is made by the same material top panel would be as well; (“In the preferred embodiment, the base 22 and lid 24 are manufactured from an integral piece of material such as paperboard, chipboard, cardboard, corrugated board, micro-fluted board, or the like…”0022, Gerulwski).
Annotated Fig. 5 of Gerulski (B)

    PNG
    media_image2.png
    718
    1036
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finn (US3942417A) that discloses most of inventors invention; Korte(US4371104A), Roccaforte (US4417678A) and see additional relevant art on PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                
                                                                                                                                                                                        /King M Chu/Primary Examiner, Art Unit 3735